            Case 3:18-cv-00765-JR              Document 19   Filed 06/06/19   Page 1 of 3




Lawrence Gottlieb, OSB No. 070869
Betts, Patterson & Mines, P.S.
701 Pike Street, Suite 1400
Seattle, WA 98101-3927
Telephone: 206-292-9988
Facsimile: 206-343-7053
Attorney for Contractors Bonding and Insurance Company




                                      UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF OREGON
                                           PORTLAND DIVISION


CONTRACTORS BONDING AND                                  NO. 18-cv-00765-PK
INSURANCE COMPANY, an Illinois
company,                                                 STIPULATED NOTICE OF
                                                         DISMISSAL WITH PREJUDICE
                                 Plaintiff,

vs.

MYCHAL BUSH, an individual Oregon
resident, and RED APPLE INN LLC, an
Oregon limited liability company

                                 Defendants.


           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(ii), the parties hereby stipulate to,

and request that the Court enter, an order of dismissal of this action with prejudice and without

an award of attorneys’ fees and costs to either party.



           IT IS SO STIPULATED.




Page 1 – STIPULATED NOTICE OF DISMISSAL WITH PREJUDICE


1422856.docx/060619 1423/7647-0106
            Case 3:18-cv-00765-JR      Document 19     Filed 06/06/19    Page 2 of 3




           DATED this 6th day of June, 2019.

                                               BETTS, PATTERSON & MINES, P.S.


                                               By s/ Lawrence Gottlieb
                                                 Lawrence Gottlieb, OR No. 070869
                                                 Betts, Patterson & Mines, P.S.
                                                 111 SW 5th Avenue, Suite 3650
                                                 Portland, OR 97204
                                                 Telephone:(503) 961-6338
                                                 Facsimile: (503) 961-6339
                                                 E-mail: lgottlieb@bpmlaw.com

                                                  Attorney for Contractors Bonding and
                                                  Insurance Company



                                               GOLDSTEINLAW, P.C.


                                               By s/ Daniel T. Goldstein
                                                 Daniel T. Goldstein, OR No. 012629
                                                 GoldsteinLaw PC
                                                 12300 SE Mallard Way Ste 285
                                                 Milwaukie, OR 97222
                                                 Email: dan@goldsteinlaw.us

                                                  Attorney for Defendant Red Apple Inn LLC




Page 2 – STIPULATED NOTICE OF DISMISSAL WITH PREJUDICE


1422856.docx/060619 1423/7647-0106
            Case 3:18-cv-00765-JR        Document 19      Filed 06/06/19     Page 3 of 3




                                     CERTIFICATE OF SERVICE
           I hereby certify that on June 6, 2019, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system and the document is available for viewing and

downloading from the CM/ECF system. I also certify that the foregoing document is being

served electronically via the Court’s CM/ECF notice system upon the following counsel of

record::

Counsel for Defendant Red Apple Inn LLC
Daniel T. Goldstein
GoldsteinLaw PC
12300 SE Mallard Way Ste 285
Milwaukie, OR 97222


           DATED this 6th day of June 2019.



                                                         s/ Tatyana Stakhnyuk
                                                        Tatyana Stakhnyuk, Legal Assistant




Page 3 – STIPULATED NOTICE OF DISMISSAL WITH PREJUDICE


1422856.docx/060619 1423/7647-0106
